Fayette App. No. CA98-06-009. On review of order certifying a conflict. The court determines that a conflict exists on the following question stated in the court of appeals’ entry filed April 16, 1999:
“Does Ohio’s involuntary manslaughter statute (R.C. 2903.04[B]) as applied to a minor misdemeanor traffic offense which results in a vehicular homicide violate the Eighth Amendment to the United States Constitution and Section 9, Article I of the Ohio Constitution?”
' Sua sponte, cause held for the decision in 98-2144, State v. Weitbrecht, Holmes App. No. 97CA588; briefing schedule stayed.